DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16, line 3, “a holder main body portion” should be -- the holder main body portion --.
Claim 16, line 5, “a secured portion” should be -- the secured portion --.
Reasons for Allowance
3.	Claims 11 and 14-21 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 11 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the busbar holder (81) includes: a holder main body portion (81a) with a recessed shape that is recessed from one end side to another end side; and a secured portion (81b) that projects farther outward than a width between two ends of the holder main body portion (81a) from an end of the holder main body portion (81a) on the one end side; the holder main body portion (81a) is in the circuit board housing (73a) such that a recessed end on a side in which the holder main body portion (81a) is recessed in the recessed shape is directed to a side of the motor; and the secured portion (81b) is on a projecting portion (95) that projects from a bottom portion of the circuit board housing (73a) to the another side in the axial direction and is secured to the projecting portion via a securing fastener (91) (see figs. 2 and 4 below) -- in the combination as claimed.
Claims 14-21 are allowed due to dependence on claim 11.

    PNG
    media_image1.png
    482
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    619
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834